Per Curiam.
Plaintiffs, admittedly nonresidents of the borough of Manhattan, improperly brought this action in that borough and defendants were entitled to have it transferred to the borough of Queens, where both defendants resided and maintained their place of business. The fact that it was removed to a district in Queens in which defendants did not reside or have their place of business did not warrant the retransfer to The Bronx. Section 17 of the New York City Municipal Court Code provides that the basis for the proper place of venue is the borough, and not the district, in which a party resides.
The order should be reversed, with $10 costs, and motion for reargument denied, and cause transferred to the Municipal Court, Fourth District, Queens.
Hofstadter, Schreiber and Hecht, JJ., concur.
Order reversed, etc.